Citation Nr: 0102132	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  97-32 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in February 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no clear and unmistakable evidence that a right 
shoulder, left knee or right knee condition existed prior to 
service.

3.  The veteran's right shoulder condition, currently 
diagnosed as tendinitis, is the result of injury incurred in 
service.  

4.  The veteran's right wrist is productive of pain alone, 
without a diagnosed or identifiable underlying malady or 
condition.  

5.  The veteran's left knee is productive of pain alone, 
without a diagnosed or identifiable underlying malady or 
condition.  

6.  The veteran's right knee is productive of pain alone, 
without a diagnosed or identifiable underlying malady or 
condition.  



CONCLUSIONS OF LAW

1.  The presumption of the veteran's soundness upon service 
entrance is not rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304 (2000).

2.  A right shoulder condition was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).

3.  A right wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

4.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).

5.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that on a report of medical 
history dated at the time of the entrance medical examination 
conducted in August 1976, the veteran reported a history of 
swollen or painful joints, and the examiner noted that the 
veteran had sprained his right shoulder and left knee with no 
significant residuals.  Clinical evaluation of the upper and 
lower extremities was normal.  The records reflect that the 
veteran was seen on numerous occasions for complaints 
affecting the left knee, and was also treated several times 
for right knee symptoms.  Diagnoses of patellofemoral 
syndrome and chondromalacia patella were primarily rendered 
in such instances.  Bilateral knee pain was noted upon 
service retirement examination in February 1996 whereupon it 
was also recorded that he wore a brace at times.  
Additionally, the veteran was seen for a pulled muscle of the 
right shoulder in August 1983 which was diagnosed as strain.  
He also complained of right shoulder pain in January 1994.  
The veteran complained of right wrist pain in October 1993 
when he reported a history of trauma to the right wrist while 
stationed in Korea.  Physical examination produced positive 
findings diagnosed as a sprained right wrist, and the veteran 
complained of ongoing right wrist pain upon retirement 
examination in February 1996.  

On VA examination in November 1996, the veteran related a 
history of knee pain of insidious onset as well as right 
wrist pain as a result of a fall.  Physical examination did 
not include the right shoulder.  Knee range of motion was 0 
to 140 degrees, and the anterior and posterior cruciate 
ligaments were intact.  Range of motion of the right wrist 
was dorsiflexion from 0 to 65 degrees, plantar flexion from 0 
to 80 degrees, ulnar deviation to 45 degrees, and radial 
deviation to 20 degrees.  All of these range of motions were 
made in a repetitive fashion to see if there was any fatigue 
or increasing motion causing pain, but none was detected.  X-
rays of the right wrist showed evidence of a benign cyst 
involving the navicular bone.  X-rays of the right knee were 
normal.  A diagnosis of possible chondromalacia, minimal 
grade was noted.  

On VA examination in April 1999, the veteran reported 
sustaining a right wrist injury in service while steadying 
himself while jumping off a truck.  He indicated that when he 
left service, X-rays revealed a benign cyst of the navicular 
bone.  The X-rays did not suggest any traumatic arthritis or 
any previous fracture, malunion or other findings related to 
an injury of the navicular bone.  The veteran reported that 
he injured the right shoulder prior to service while playing 
gymnastics at age 15.  He stated that while in service he had 
recurrent pain, went to sick call, and was given Motrin and 
released.  He also reported an insidious onset of bilateral 
knee pain in service for which he was treated conservatively 
with Motrin.  His present complaints were pain and stiffness 
in the knee joints and pain in the right wrist and shoulder.  

Physical examination showed that range of motion of the knees 
was 0 to 140 degrees.  Range of motion of the wrist was 
dorsiflexion from 0 to 65 degrees and plantar flexion from 0 
to 80 degrees, radial deviation from 0 to 20 degrees, and 
ulnar deviation from 0 to 45 degrees.  Range of motion of the 
right shoulder was forward flexion from 0 to 180 degrees, 
abduction from 0 to 180 degrees, external rotation from 0 to 
90 degrees, and internal rotation from 0 to 90 degrees.  
Repetitive maneuvers of the shoulders, wrists and knees did 
not cause any significant pain or loss of range of motion.  
There was no painful motion, edema, effusion, instability, 
tenderness, redness, heat, abnormal movement or guarding 
movement.  X-rays of the right shoulder showed early 
arthritic changes. X-rays of the knees were normal.  X-rays 
of the right wrist showed a benign cyst.  The examiner 
commented that the benign cyst was probably congenital in 
nature or could have been the result of an injury while he 
was engaging in gymnastics, but that in any event there was 
no evidence of traumatic arthritis.  It was noted that the 
knees and right shoulder were normal on physical examination. 

VA outpatient treatment records dated in 1999 and 2000 
reflect treatment for right shoulder, left knee and right 
wrist pain.  A diagnosis of degenerative joint disease of the 
left knee was noted in March 1999.  

On VA examination in May 2000, the veteran complained of 
painful limitation of movement of the right shoulder.  The 
pain was mostly from the top position of the shoulder.  He 
indicated that the trouble started in 1993.  He also stated 
that he injured his right wrist and had had limited motion 
and pain since 1983.  He complained of painful knees on both 
sides on and off for several years, left worse than the 
right.  He indicated that he was working in a gym class in 
high school and had some discomfort in the shoulder but 
nothing serious.  While in the military he was working on a 
fuel tank when he started to get more pain in the right 
shoulder.  He also stated that while in service he jammed his 
right wrist while coming down from a high military vehicle, 
causing pain and stiffness.  This was checked by the medic, 
but no X-rays were done.  Afterwards, it became better in a 
week.  However, since 1986, doing computer work, the wrists 
become more irritated.  While playing sports in high school, 
he hurt his knee and was checked by a doctor.  In the early 
1980's he began to experience pain and had to go and see a 
doctor again.  

Physical examination of the right shoulder revealed that the 
contour was normal without any atrophy or any deformity.  
Power against resistance was good, but he complained of pain.  
Range of motion was abduction to 165 degrees with complaint 
of pain between 45 and 165 degrees.  Forward flexion was to 
115 degrees with complaint of pain between 100 and 115 
degrees.  External rotation was to 80 degrees and internal 
rotation was to 90 degrees.  Grip strength was good, and 
there was no neurological involvement in the upper limbs.  
The right wrist examination revealed that it looked normal.  
There was no swelling nor was there any tenderness or 
deformity.  Range of motion was extension to 70 degrees with 
complaint of pain at the end of motion.  Flexion was 80 
degrees without any pain.  Radial deviation was 15 degrees 
without any complaint and ulnar deviation was 30 degrees also 
without any complaint.  Grip strength was strong.  The right 
hand examination revealed that the skin was moist and warm, 
and there was no atrophy.  Sensation was normal.  The Phalen 
test was positive, but the Tinel test was negative.  The 
right and left knee examination revealed that they were 
normally aligned.  There was no swelling, deformity or 
effusion.  Patellar compression was not painful and patellar 
translation was normal.  The joint line was nontender.  
McMurray and drawer tests were negative.  Range of motion was 
0 to 135 degrees bilaterally.  Quadriceps muscle tone was 
good.  X-rays of the right shoulder, right wrist and both 
knees were all within normal limits.  There was no evidence 
of arthritis anywhere.  Specifically, there was no cystic 
change in the navicular bone of the wrist.  The examiner 
indicated that, after reviewing the claims file, the current 
disability was tendinitis of the right shoulder and normal 
right wrist and both knees.  He stated that the current 
subjective complaints of the right wrist, right shoulder, and 
right and left knees most likely could not be dissociated 
from the clinical findings and complaints noted in the 
service record.  


Analysis

Initially, the Board notes that every veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  
History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1).  In the present case, although 
preservice sprains to the right shoulder and left knee were 
noted on the August 1976 enlistment examination, the examiner 
indicated that the injuries resulted in no significant 
residuals and clinical evaluation of the upper and lower 
extremities was normal.  As noted above, there is evidence in 
the record, in the form of the veteran's own history given to 
treating physicians, indicating that he did injure his right 
shoulder prior to service.  However, this evidence does not 
rise to the level of "clear and unmistakable."  See Crowe v. 
Brown, 7 Vet.App. 238, 245 (1994).  Therefore, the Board 
finds that the veteran is presumed to have been in sound 
condition when entering service in September 1976.  

As the veteran is presumed to have been in sound condition on 
service entrance, service connection requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

I.  Right Shoulder

Based on the evidence as a whole, including most importantly, 
the May 2000 VA examination report, the Board believes that 
the evidence supports the claim of entitlement to service 
connection for a right shoulder condition.  The May 2000 VA 
examiner indicated that the veteran had tendinitis of the 
right shoulder which most likely could not be dissociated 
from the clinical findings and complaints noted in service.  
Although this matter is not free from doubt, the Board is of 
the opinion that the VA examiner's etiological opinion at the 
least puts the issue in relative equipoise.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  As such, the Board 
concludes that service connection for a right shoulder 
condition is warranted.  

II.  Right Wrist, Left Knee and Right Knee

Service connection requires more than the occurrence of a 
disease or injury during service.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the Secretary's and United States Court of Appeals for 
Veterans Claims' (Court) interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In Sanchez-Benitez 
v. West, 13 Vet.App. 282, 285 (1999), the Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  

After reviewing the veteran's claims file, the Board 
concludes that the veteran has failed to show that he has any 
current existing disability involving the right wrist, left 
knee or right knee.  As noted, his most recent VA 
examination, dated in May 2000, showed that the right wrist 
and both knees were normal on clinical evaluation.  While the 
examiner acknowledged that the veteran's subjective 
complaints of pain of the right wrist, and right and left 
knees most likely could not be dissociated from the clinical 
findings and complaints in service, there is no current 
evidence showing "a diagnosed identifiable underlying malady 
or condition" relative to the right wrist or knees.  The 
Board notes that while the record reflects diagnoses of 
possible chondromalacia, minimal grade (November 1996 VA 
examination) and degenerative joint disease of the left knee 
(March 1999 VA outpatient treatment record), X-rays of the 
knees taken in conjunction with VA examinations in April 1999 
and May 2000 were normal.  In addition, the May 2000 VA 
examiner specifically stated that there was no arthritis 
anywhere, and it was also stated that there was no cystic 
change in the navicular bone of the wrist.  These findings 
were based on examination and X-ray evidence.  It appears 
that the most recent examination confirms no objective 
clinical findings relative to any claimed right wrist or 
bilateral knee disabilities.  Thus, absent a confirmed 
diagnosis of an identifiable disability, the examiner's 
statement regarding the veteran's subjective complaints 
relating to the right wrist and knees is at best a diagnosis 
of pain, which as noted above, cannot, without connection to 
an underlying condition and a medical nexus to service, 
warrant service connection.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  The 
statute requires that VA assist the veteran by providing a 
medical examination or obtaining a medical opinion when the 
examination or opinion is necessary to make a decision on the 
claim.  In this case, the Board finds that the claims file 
contains sufficient medical evidence for it to make a 
decision on the claim.  As such, the Board is satisfied that 
no further assistance to the veteran is required to comply 
with the statutory duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  


ORDER

Entitlement to service connection for a right shoulder 
condition is granted.

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.


Entitlement to service connection for a right knee disability 
is denied.  



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

